Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LIFE INSURANCE AND ANNUITY COMPANY and its Variable Annuity Account B Group Variable Annuity Contracts for Employer-Sponsored Deferred Compensation Supplement dated April 30, 2007 to the Contract Prospectus and Contract Prospectus Summary, each dated April 30, 2007 This supplement corrects certain information contained in the variable annuity Contract Prospectus and Contract Prospectus Summary. Please read it carefully and keep it with your variable annuity Contract Prospectus and Contract Prospectus Summary. The Fund List located on the second page of the Contract Prospectus and on the third page of the Contract Prospectus Summary is deleted and replaced with the list on the following page: Insurance products issued by ING Life Insurance and Annuity Company. Securities offered through ING Financial Advisers, LLC (Member SIPC), 151 Farmington Avenue, Hartford, CT 06156, or through other Broker-Dealers with which it has a selling agreement. These companies are wholly owned, indirect subsidiaries of ING Groep N.V. Insurance obligations are the responsibility of each individual company. x.75996-07A April 2007 C07-0425-011R (04/07) AIM V.I. Capital Appreciation Fund ING Neuberger Berman Partners Portfolio ING VP Global Science and Technology (Series I) (S Class) Portfolio (Class I) AIM V.I. Core Equity Fund (Series I) ING OpCap Balanced Value Portfolio ING VP Growth and Income Portfolio Calvert Social Balanced Portfolio (S Class) (Class I) Fidelity ® VIP Contrafund ® Portfolio (Initial ING Oppenheimer Global Portfolio ING VP Growth Portfolio (Class I) Class) (I Class) ING VP Index Plus International Equity Fidelity ® VIP Equity-Income Portfolio ING Oppenheimer Main Street Portfolio ® Portfolio (Class S) (Initial Class) (Class S) ING VP Index Plus LargeCap Portfolio Fidelity ® VIP Growth Portfolio ING Oppenheimer Strategic Income (Class I) (Initial Class) Portfolio (I Class) ING VP Index Plus MidCap Portfolio Fidelity ® VIP Overseas Portfolio ING PIMCO High Yield Portfolio (Class I) (Initial Class) (Class S) ING VP Index Plus SmallCap Portfolio Franklin Small Cap Value Securities Fund ING PIMCO Total Return Portfolio (Class I) (Class 2) (S Class) ING VP Intermediate Bond Portfolio ING AllianceBernstein Mid Cap Growth ING Pioneer Equity Income Portfolio (Class I) Portfolio (Class S) (Class I) ING VP International Equity Portfolio ING American Century Large Company ING Pioneer Fund Portfolio (Class I) (Class I) Value Portfolio (S Class) ING Pioneer High Yield Portfolio ING VP International Value Portfolio ING American Century Small-Mid Cap (I Class) (Class I) Value Portfolio (S Class) ING Pioneer Mid Cap Value Portfolio ING VP MidCap Opportunities Portfolio ING Baron Asset Portfolio (S Class) (Class I) (Class I) ING Baron Small Cap Growth Portfolio ING Solution 2015 Portfolio ING VP Money Market Portfolio (Class I) (S Class) (S Class) ING VP Real Estate Portfolio (Class I) ING BlackRock Large Cap Growth Portfolio ING Solution 2025 Portfolio ING VP Small Company Portfolio (Class I) (Class I) (S Class) ING VP SmallCap Opportunities Portfolio ING Columbia Small Cap Value II ING Solution 2035 Portfolio (Class I) Portfolio (S Class) (S Class) ING VP Strategic Allocation Conservative ING Davis Venture Value Portfolio ING Solution 2045 Portfolio Portfolio (Class I) (S Class) (S Class) ING VP Strategic Allocation Growth ING Evergreen Health Sciences Portfolio ING Solution Income Portfolio Portfolio (Class I) (Class S) (S Class) ING VP Strategic Allocation Moderate ING FMR SM Diversified Mid Cap Portfolio ING Stock Index Portfolio (Class I) Portfolio (Class I) (Class S) * ING T. Rowe Price Capital Appreciation ING VP Value Opportunity Portfolio ING FMR SM Large Cap Growth Portfolio Portfolio (Class S) (Class I) (Class I)* ING T. Rowe Price Diversified Mid Cap ING Wells Fargo Disciplined ING Fundamental Research Portfolio Growth Portfolio (I Class) Value Portfolio (Class S) (S Class) ING T. Rowe Price Equity Income ING Wells Fargo Small Cap Disciplined ING Global Resources Portfolio (Class S) Portfolio (Class S) Portfolio (Class S) ING JPMorgan Emerging Markets Equity ING T. Rowe Price Growth Equity Lord Abbett Series Fund  Growth and Portfolio (Class S) Portfolio (I Class) Income Portfolio (Class VC) ING JPMorgan International Portfolio ING Templeton Foreign Equity Portfolio Lord Abbett Series Fund  Mid-Cap Value (I Class) (S Class) Portfolio (Class VC) ING JPMorgan Mid Cap Value Portfolio ING Templeton Global Growth (Class S) OpCap Mid Cap Portfolio (S Class) ING Thornburg Value Portfolio (I Class) Oppenheimer Main Street Small Cap ING JPMorgan Small Cap Core Equity ING UBS U.S. Large Cap Equity Portfolio Fund ® /VA Portfolio (Class S) (I Class) PIMCO VIT Real Return Portfolio ING Julius Baer Foreign Portfolio (Class S) ING Van Kampen Comstock Portfolio (Administrative Class) ING Legg Mason Partners Aggressive (S Class) Pioneer Emerging Markets VCT Portfolio Growth Portfolio (I Class) ING Van Kampen Equity and Income (Class I) ING Legg Mason Value Portfolio (Class S) Portfolio (I Class) Pioneer Equity Income VCT Portfolio ING Lord Abbett Affiliated Portfolio ING Van Kampen Growth and Income (Class I) (Class I) Portfolio (Class S) Pioneer Fund VCT Portfolio (Class I) ING Marsico Growth Portfolio (Class S) ING Van Kampen Real Estate Portfolio Pioneer High Yield VCT Portfolio (Class I) ING Marsico International Opportunities (Class S) Pioneer Mid Cap Value VCT Portfolio Portfolio (Class S) ING VP Balanced Portfolio, Inc. (Class I) (Class I) ING MFS Total Return Portfolio (Class S) ING VP Financial Services Portfolio Wanger International Small Cap ING MFS Utilities Portfolio (Class S) (Class I) Wanger Select Wanger U.S. Smaller Companies * FMR is a service mark of Fidelity Management & Research Company. (1) This fund has changed its name to the name listed above. See Appendix IV  Fund Descriptions in the Contract Prospectus for a complete list of former and current fund names. (2) This fund is scheduled to be available on May 11, 2007. (3) These funds are structured as fund of funds that invest directly in shares of underlying funds. See Fees  Fund Fees and Expenses in the Contract Prospectus for additional information. (4) This fund is scheduled to be available on May 7, 2007. x.75996-07A April 2007 C07-0425-011R (04/07)
